DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of provisional application No. 62/681,810, filed on Jun. 7, 2018.
Claims 1-19 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Likewise, claims 6, 10, 16 also recite board and narrow ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-5, 7-9, 11-15, 17-19 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-17, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimakage et al. (US 2012/0261607).
	Regarding claim 1: Shimakage is directed to a phase change composition comprising:
a mixture of
a polymer composition of a hydrogenated diene copolymer having a melting peak at 70 to 140 °C ([0056]) (equivalent to a thermoplastic polymer composition); and
a phase change material. 
wherein the phase change composition has a viscosity of less than 30000 at 90 °C ([0109]), and therefore there is a reasonable basis to determine the viscosity is less than 30000 at 120 °C since the viscosity of most liquids decrease with increasing temperature. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While Shimakage falls short of specifically teaching a homogenous mixture of the diene copolymer and paraffin, Shimakage teaches the thermal storage medium composition comprising the paraffin compound and the hydrogenated diene copolymer are prepared with a usual mixing and stirring device such as a two-roll mill, an extruder, 
Shimakage also doesn’t specifically describe the composition as a gel at a temperature of equal to or less than 120 °C. However, Shimakage teaches the phase change material is evaluated for shape retention properties at a temperature of 20 °C higher than the melting peak of the paraffin. The melting peaks of the paraffins range from 0-66 °C ([0072]). Therefore it can be determined the compositions retain a shape at a temperature less than 120 °C. Further, Example 1 was heated to 90 °C and poured onto a laminate film ([0153]). Finally, suitable polymers include Kraton G1651 ([0143]), wherein suitable polymer gels used in the present invention are listed as Kraton G. Therefore, there is a reasonable basis to determine the phase change composition is a gel at a temperature of less than or equal to 120 °C. 
	A rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Further, when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Regarding claim 2: A specific elastomeric block copolymer of SEBS KRATON G1651 is disclosed. Further, Shimakage teaches the block copolymers are produced by the method of JP 3360411, wherein JP 3360411 teaches the block copolymers include elastomeric block copolymers, elastomeric graft copolymers, and elastic random copolymers.
	Regarding claim 3: The phase change material is a material having C12 to 50 alkane, preferably C10-30 alkane. ([0069]-[0070]).
	Regarding claim 4: Suitable additives include antioxidants, and flame retardants ([0075]).
Regarding claim 5: While claim 5 further limits the flame retardant, base claim 4 recites flame retardant or antioxidant in the alternative. Hence, claim 5 is met by Shimakage since an antioxidant is taught by Shimakage.
Regarding claim 6: The content of the paraffin compound is 50 to 4000 parts by mass, preferably 300 to 3000 parts by mass, and more preferably 400 to 2000 parts by mass with respect to 100 parts by mass of the hydrogenated diene copolymer. ([0073]) (equivalent to an unencapsulated phase change material). Further, a filler additive can 
Example 1 comprises 100 parts copolymer, 900 parts paraffin, and 5 parts antioxidant additive ([0130]). Therefore it can be determined the composition comprises about 89.5% unencapsulated phase change material, 10.0% thermoplastic polymer composition, and 0.5 weight percent additive composition, wherein the weight percent is based on the total weight of the phase change composition and totals 100 weight percent. 
Regarding claim 7: The latent heat of fusion as determined by differential scanning calorimetry is greater than 150 °C in the working examples ([0105] and Table 3). While the DSC was measured by JIS K7122 at the melting temperature ([0105]), it is the Examiners position that the latent heat of fusion measured by ASTM D3418 would have the substantially identical values. 
Further, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
Regarding claim 8: The melting peaks of the paraffins range from 0-66 °C ([0072]).
Regarding claim 10: A method of making the phase change composition comprises: 
combining 
a composition comprising the thermoplastic hydrogenated diene copolymer and 
molten phase change paraffin compound 
to form a mixture ([0082]). 
Cooling the mixture to provide a phase change composition ([0083]). 
Shimakage doesn’t specifically describe the composition as a gel at a temperature of equal to or less than 120 °C. However, there is a reasonable basis to determine the phase change composition is a gel at a temperature of less than or equal to 120 °C for the same reasons discussed previously. 
Regarding claim 11: The mixture is cooled to 50 °C in the working example ([0148]).
Regarding claim 12: Articles made from the composition are disclosed ([0081]).
Regarding claim 13: A substrate can be impregnated with the composition ([0083]) (equivalent to a phase change composition disposed in a cavity of an article). 
Regarding claim 15: The composition can be used in articles of air conditioning units and IC chips ([0157] Shimakage). 
Regarding claim 16: A method of manufacturing an article comprising the phase change composition comprises: 

The composition may be shaped by being poured into a mold having a desired sheet or plate shape. Still alternatively, the thermal storage medium composition
may be attached or applied onto a substrate such as a film, cloth or fibers, or such a substrate may be impregnated with the thermal storage medium composition, thus forming a thermal storage medium in a sheet or plate shape ([0083]) (equivalent to introducing the phase change composition into a cavity of an article). 
Cooling the mixture to provide a phase change composition ([0083]) (equivalent to cooling the introduced phase change composition to form a phase change composition within the cavity). 
Shimakage doesn’t specifically describe the composition as a gel at a temperature of equal to or less than 120 °C. However, there is a reasonable basis to determine the phase change composition is a gel at a temperature of less than or equal to 120 °C for the same reasons discussed previously. 
Regarding claim 17: The mixture is cooled to 50 C in the working example ([0148]).
Regarding claim 19: The composition can be used in articles of air conditioning units and IC chips ([0157] Shimakage).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2012/0261607).
Regarding claim 9: Shimakage doesn’t mention the composition meets UL94 VTM-2 standards. However, suitable fillers include the same flame retardants of the present invention, including aluminum hydroxide (aka aluminum trihydroxide), magnesium oxide in amounts of 50% by mass based on 100% by mass of the composition ([0077]), which is substantially identical to that of the present invention. Hence, there is reasonable basis to conclude the composition of Shimakage would meet UL94 VTM-2 standards. 
While a specific composition comprising the fillers of aluminum hydroxide (aka aluminum trihydroxide), magnesium oxide is listed among a list of options, it would have been obvious to have selected such a composition since they are listed as suitable fillers from a reasonable expectation of success. Therefore, it would have been obvious to one 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Shimakage suggests a composition that meets UL94 VTM-2 standards. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.



Claims 14, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakage as applied to claims 13, 16 above as evidenced by Mah et al. (Textile Research Journal 80(13)). 
The limitations of claims 13, 16 are incorporated here by reference. 
Regarding claims 14, 18: A substrate of cloth can be impregnated with the composition ([0083]). As evidenced by Mah, cloth fabric has an air gap with a smallest dimension of less than 2 cm (Figure 13 Mah). 
While a specific article of cloth is listed among a list of options, it would have been obvious to have selected such an article since it is listed as suitable substrate. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected an article of cloth that is impregnated with the composition to arrive at claims 14 and 18. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768